COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00030-CR


TRISTON RAY MCDONALD                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1244269D

                                     ----------

                       MEMORANDUM OPINION 1

                                     ----------

      Appellant Triston Ray McDonald appeals the trial court’s judgment

adjudicating him guilty of the offense of deadly conduct and sentencing him to

ten years’ confinement. We affirm.

      Appellant pled guilty to deadly conduct pursuant to a plea bargain. The

trial court followed the plea bargain and placed appellant on deferred


      1
      See Tex. R. App. P. 47.4.
adjudication community supervision for four years. The State subsequently filed

a motion to adjudicate alleging that appellant had committed three new offenses,

including aggravated assault by threatening his girlfriend with a firearm. The

State also alleged that appellant violated the terms of his community supervision

by possessing a firearm.       After hearing evidence, the trial court found that

appellant had committed the new offense of aggravated assault and that

appellant had possessed a firearm. The trial court revoked appellant’s deferred

adjudication community supervision and rendered a judgment adjudicating him

guilty of deadly conduct.

      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel states that in

his opinion the appeal is frivolous and that there are no grounds that could be

argued successfully on appeal.           Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d
403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding).         Although we gave

appellant an opportunity to file a pro se response to the Anders brief, he did not

do so. The State declined to file a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,


                                             2
511 (Tex. Crim. App. 1991).       Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief, and we agree

with counsel that this appeal is frivolous and without merit; we find nothing in the

record that might arguably support the appeal.        See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2015




                                         3